Exhibit 10.4

LOGO [g88762610_4.jpg]

FORM OF

FAMOUS DAVE’S OF AMERICA, INC.

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (the “Agreement”) is made effective as of
[                    ] by and between Famous Dave’s of America, Inc., a
Minnesota corporation (the “Company”), and [                    ] (“Director”).

BACKGROUND

A. Director is commencing service or is currently serving as a member of the
Board of Directors of the Company (the “Board”) and is not an employee of the
Company or any of its subsidiaries (a “Non-Employee Director”) and the Company
desires to award Director for his or her services to the Company; and

B. The Company has adopted the Famous Dave’s of America, Inc. Amended and
Restated 2005 Stock Incentive Plan (the “Plan”) pursuant to which shares of
common stock, $.01 par value, of the Company have been reserved for issuance.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

1. Grant of Shares. Subject to the terms and provisions of this Agreement and
the Plan, the Company hereby grants to Director
[                    (            )] shares of Common Stock, par value $0.01 per
share, of the Company (the “Shares”) (such shares are referred to hereinafter as
the “Shares”). The Shares shall be issued of record in the name of Director and
shall be registered on the books of the Company maintained by the Company’s
transfer agent.

2. Rights of Director. Upon the execution of this Agreement and issuance of the
Shares, Director shall become a shareholder with respect to the Shares and shall
have all of the rights of a shareholder with respect to the Shares, including
the right to vote the Shares and to receive all dividends and other
distributions paid with respect to the Shares; provided, however, that the
Shares shall be subject to the restrictions set forth in paragraph 3 of this
Agreement.

Notwithstanding the preceding paragraph, the Board or a compensation committee
thereof may, in its discretion, instruct the Company to withhold any stock
dividends or stock splits issued on or with respect to Shares that are subject
to the restrictions provided for in paragraph 3 of this Agreement, which stock
dividends or splits shall also be subject to the restrictions provided for in
paragraph 3 of this Agreement.

3. Restrictions. Director agrees that, in addition to the restrictions set forth
in the Plan, at all times prior to the lapse of such restrictions pursuant to
paragraph 4 hereof:

(a) Director shall not sell, transfer, pledge, hypothecate or otherwise encumber
the Shares; and



--------------------------------------------------------------------------------

(b) In the event that Director ceases to be either a member of the Board (for
any reason or no reason, and regardless of whether ceasing to be a member of the
Board is voluntary or involuntary on the part of Director) or employed by or
engaged as a consultant to the Company, then, subject to paragraphs 4 and 5
hereof, Director shall, for no consideration, forfeit and transfer to the
Company all of the Shares that remain subject to the restrictions set forth in
this paragraph 3.

Subject to the lapse of the restrictions set forth in this paragraph 3, the
Shares registered on the books of the Company maintained by the Company’s
transfer agent shall bear such restrictive notations and be subject to such stop
transfer instructions as the Company shall deem necessary or appropriate in
light of such restrictions.

4. Lapse of Restrictions. Subject to Section 10.12 of the Plan, the restrictions
set forth in paragraph 3 shall lapse over a period of five (5) years in equal
annual installments, beginning on [                    ]and continuing until the
restrictions have lapsed with respect to all of the Shares, as set forth in the
following schedule:

 

No. of Shares

  

Date of Lapse

           

Upon request of Director at any time after the restrictions set forth in
paragraph 3 have lapsed with respect to the Shares, except as provided in
Section 10.5 of the Plan, the Company shall instruct its transfer agent to
remove any restrictive notations and stop transfer instructions placed on the
Company’s stock register in connection with such restrictions.

5. Copy of the Plan. By the execution of this Agreement, Director acknowledges
receipt of a copy of the Plan, the terms of which are hereby incorporated herein
by reference and made a part hereof by reference as if set forth in full.

6. Continuation of Service as Director. Nothing contained in this Agreement
shall be deemed to grant Director any right to continue to serve as a member of
the Board for any period of time, nor shall this Agreement be construed as
giving Director, Director’s beneficiaries or any other person any equity or
interests of any kind in the assets of the Company or creating a trust of any
kind or a fiduciary relationship of any kind between the Company and any such
person.

7. Withholding of Tax. To the extent that the receipt of the Shares or the lapse
of any restrictions thereon results in income to Director for federal or state
income tax purposes, Director shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money as the Company may
require to meet its withholding obligation under applicable tax laws or
regulations, and, if Director fails to do so, the Company is authorized to
withhold from any cash or stock remuneration then or thereafter payable to
Director any tax required to be withheld by reason of such resulting
compensation income.

8. Section 83(b) Election. Director understands that Director shall be
responsible for his or her own federal, state, local or foreign tax liability
and any of his other tax consequences that may arise as a result of transactions
in the Shares. Director shall rely solely on the determinations of Director’s
tax advisors or Director’s own determinations, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters. Director understands that Section 83 of the Internal Revenue Code of
1986, as amended, (the “Code”) taxes as ordinary income

 

2



--------------------------------------------------------------------------------

the difference between the amount paid for the Shares and the fair market value
of the Shares as of the date any restrictions on the Shares lapse. Director
understands that Director may elect to be taxed at the time the Shares are
received rather than when and as the restrictions on the Shares lapse or expire
by filing an election under Section 83(b) of the Code with the Internal Revenue
Service within 30 days from the date of the acquisition. In the event Director
files an election under Section 83(b) of the Code, such election shall contain
all information required under the applicable treasury regulation(s) and
Director shall deliver a copy of such election to the Company contemporaneously
with filing such election with the Internal Revenue Service. DIRECTOR
ACKNOWLEDGES THAT IT IS DIRECTOR’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO
FILE TIMELY THE ELECTION UNDER SECTION 83(B) OF THE CODE, EVEN IF DIRECTOR
REQUESTS THAT THE COMPANY OR ITS REPRESENTATIVES MAKE THIS FILING ON DIRECTOR’S
BEHALF.

9. General.

(a) This Agreement may be amended only by a written agreement executed by the
Company and Director.

(b) This Agreement and the Plan embody the entire agreement made between the
parties hereto with respect to matters covered herein and shall not be modified
except in accordance with paragraph 9(a) of this Agreement.

(c) Nothing herein expressed or implied is intended or shall be construed as
conferring upon or giving to any person, firm, or corporation other than the
parties hereto, any rights or benefits under or by reason of this Agreement.

(d) Each party hereto agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this Agreement.

(d) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.

(e) This Agreement, in its interpretation and effect, shall be governed by the
laws of the State of Minnesota applicable to contracts executed and to be
performed therein.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
the date first written above.

 

FAMOUS DAVE’S OF AMERICA, INC.

 

Name:  

 

Title:  

 

 

 

3